In denying the application for a hearing in this court after decision by the district court of appeal of the third appellate district, we deem it proper in view of what is said in the opinion as to the effect of section 1970 of the Civil Code on section 377 of the Code of Civil Procedure, to refer to the opinion in the case of Gonsalves v. Petaluma  S. R. R. R. Co.,173 Cal. 264, [159 P. 724]), discussing these sections which apparently was not brought to the attention of the district court of appeal.